COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-489-CV

IN RE ALLEN SAMUELS ENTERPRISES, INC., ET AL.                       RELATORS

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                   TERRIE LIVINGSTON
                                                   JUSTICE


PANEL: LIVINGSTON and MCCOY, JJ.

DELIVERED: January 6, 2009




  1
      … See Tex. R. App. P. 47.4.